Citation Nr: 1027298	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right lower extremity 
disability characterized as numbness.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for duodenal ulcer, status post vagotomy and 
pyloroplasty.  

4.  Entitlement to a compensable evaluation for laparotomy scar, 
status post excision of infarcted hemanigioma of the liver.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Hypertension did not have onset during the Veteran's active 
service, did not manifest within one year of separation from 
active service, and is not otherwise related to his active 
service.  

2.  A right lower extremity disability did not have onset during 
the Veteran's active service, did not manifest within one year of 
separation from active service, and is not otherwise related to 
his active service.  

3.  Without good cause, the Veteran refused to attend an 
examination to determine the disability suffered from a duodenal 
ulcer, status post vagotomy and pyloroplasty.  

4.  Without good cause, the Veteran refused to attend an 
examination to determine the disability suffered from a 
laporotomy scar, status post excision of infarcted hemanigioma of 
the liver. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for a disability of the 
right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).  

3.  The criteria for an evaluation higher than 10 percent 
disabling for a duodenal ulcer, status post vagotomy and 
pyloroplasty, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7305 (2009).  

4.  The criteria for a compensable evaluation for laporotomy 
scar, status post excision of infarcted hemanigioma of the liver 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2007 & 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In March 2005 the RO received a statement from the Veteran in 
which he stated that he suffers from high blood pressure and 
numbness of his right lower extremity.  This the RO interpreted 
as a claim for entitlement to service connection.  The Veteran 
has not provided an explanation as to the basis for his belief 
that these conditions were caused or aggravated by his active 
service.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hypertension and organic 
diseases of the nervous system, may be presumed to have been 
incurred in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service, even though 
there is no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service treatment records are absent for any reports of high 
blood pressure or neurological symptoms of the Veteran's right 
lower extremity.  A report of medical examination from June 1972 
is also absent for any abnormal findings or mention of the 
Veteran's right lower extremity.  Blood pressure measurement was 
116 mm. Hg. systolic and 68 mm. Hg. diastolic.  

These records are evidence against the Veteran's claims because 
the records tend to show that neither hypertension nor a right 
lower extremity neurological disorder had onset during service, 
preexisted service, or were aggravated by service.  

The first mention of hypertension or abnormal blood pressure 
readings is found in November 1999 VA treatment records.  Report 
of a VA annual examination from August 2000 documents that the 
Veteran had hypertension.  This report also states that 
neurological examination revealed no motor or sensory deficits.  
There is no report by the Veteran or the clinicians that he 
suffered any right lower extremity neurological or vascular 
disability at this point.  

The first report of right lower extremity neurological symptoms 
is found in February 2005 VA treatment notes which document the 
Veteran's report of right foot numbness.  April 2005 notes 
document that the Veteran had chronic right foot pain due to 
peripheral artery disease.  

These notes are evidence against the Veteran's claims because the 
notes tend to show that the Veteran's hypertension and right 
lower extremity disorder had onset many years after separation 
from service, in this case approximately three decades, and 
therefore are unrelated to his active service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

No evidence of record, including the Veteran's own statements, 
provides any link between his hypertension and his lower right 
extremity symptoms, which have been attributed to peripheral 
artery disease, to his military service.  These conditions did 
not manifest within one year of his separation from active 
service so the presumptive provisions for chronic diseases are 
not for application.  

All evidence of record is against the Veteran's claims for 
service connection for hypertension and a right lower extremity 
disability.  Hence, his appeal as to these issues must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  
For the application of the rating schedule, accurate and fully 
descriptive medical examinations are required, with emphasis upon 
the limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In adjudicating claims for increased ratings, the Board must 
consider whether the Veteran is entitled to an increased 
evaluation for separate periods, based on the facts found during 
the appeals period; a process known as "staging the ratings."  
Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Service connection was established for a laporotomy scar, 
excision infarcted hemangioma of liver, in a December 1972 rating 
decision.  At that time the RO assigned a noncompensable rating 
(zero percent) and that rating has remained in place since that 
time.  Service connection was established for a duodenal ulcer in 
an August 1974 rating decision.  At that time the RO assigned a 
10 percent rating and that rating has remained in place since 
that time.  

During the pendency of the Veteran's claim and appeal, the 
criteria for rating disabilities of the skin were changed by an 
amendment to the rating schedule that became effective on October 
23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, 
in a claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers both 
the former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
to the extent it held that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version more favorable to appellant should apply).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 
2000).  

Effective prior to October 23, 2008, scars, other than the head, 
face, or neck, that are deep or that cause limited motion are 
rated 10 percent disabling if involving an area or areas 
exceeding 6 square inches (39 sq. cm.); 20 percent disabling if 
involving an area or areas exceeding 12 square inches (77 sq. 
cm.); 30 percent disabling if involving an area or areas 
exceeding 72 square inches (465 sq. cm.); and 40 percent 
disabling if involving an area or areas exceeding 144 square 
inches (929 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2007).  Note 2 to Diagnostic Code 7801 provides that a deep scar 
is one associated with underlying soft tissue damage.  

Under the earlier criteria superficial scars which do not cause 
limited motion and involve an area of at least 144 square inches 
(929 sq. cm.) were assigned a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2007).  Note 2 provided that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

That earlier criteria also provided for a 10 percent rating for 
superficial scars that were painful or unstable.  38 C.F.R. § 
4.118, Diagnostic Code 7803 and 7804 (2007).  Note 1 under 
Diagnostic Code 7803 defined an unstable scar as one where there 
is frequent loss of covering of skin over the scar.  Finally, 
scars could also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Under the revised criteria Diagnostic Codes 7803 and 7804 were 
combined under the new Diagnostic Code 7804 and Diagnostic Code 
7803 was eliminated.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  Note 2 was added under Diagnostic Code 7804, providing 
that if one or more scars are both unstable and painful, the 
rater is to add 10 percent to the evaluation that is based on the 
total number of unstable or painful scars.  Note 3 provided that 
a rating could be assigned under Diagnostic Code 7804 in addition 
to ratings assigned under Diagnostic Codes 7800, 7801, 7802, or 
7805, if appropriate.  

Additional notes were added or existing notes were added to 
Diagnostic Code 7801 and 7802.  Those notes are not applicable in 
the instant case.  

Under the revised criteria Diagnostic Code 7805 provides that as 
to other scars (including linear scars) and other effects of 
scars evaluated under diagnostic codes 7800 through 7804, the 
rater is to evaluate any disabling effects not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.  38 C.F.R. § 4.118.  

Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7305.  Moderately 
severe duodenal ulcer, manifested by symptoms less than 
"severe" but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times a year 
warrants a 40 percent rating.  Id.  Moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations warrants a 20 percent rating.  Id.  Mild duodenal 
ulcer with recurring symptoms once or twice a year warrants a 10 
percent rating.  Id.  

In March 2006 VA afforded the Veteran an examination to determine 
the extent of disability suffered due to his laparotomy scar and 
duodenal ulcer.  The examination report indicates a single 
measurement for each of the three scars of the Veteran's abdomen.  

As explained above, the rating criteria for scars are based in 
part on the area of the scars.  As area is a two dimensional 
value, it is impossible from the single measurement to determine 
the area of the scars.  The examination report is therefore not 
adequate for rating purposes.  

Additionally, the March 2006 examination report documents that 
the examiner did not review the Veteran's claims file in 
conjunction with the examination.  Although the examiner listed a 
history of the Veteran's duodenal ulcer this history was 
apparently obtained solely from the Veteran and is not complete.  
In short, it appears to the Board that the examiner did not 
review any medical records related to the Veteran's duodenal 
ulcer.  The Court of Appeals for Veterans Claims (Veterans Court) 
has held that threshold requirements for evaluating the probity 
of a medical examination include that the examiner had sufficient 
facts and data upon which to render an opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  The Veterans Court has also 
explained that "[a] medical opinion is adequate when it is based 
upon consideration of the veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's 'evaluation of the claimed disability 
will be a fully informed one.'"  Barr v. Nicholson  21 Vet.App. 
303, 311 (Vet.App.,2007) (quoting Green v. Derwinski, 1 Vet.App. 
121, 124 (1991)).

In Barr the Veterans Court explained that in cases where a VA 
examination is not adequate, VA must provide another examination 
or explain to the claimant why one cannot be provided.  Id. at 
312.  

In June 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) with instructions that VA was to 
provide medical examinations of the Veteran's laporotomy scar and 
duodenal ulcer disability that corrected the discrepancies of the 
March 2006 examination which was inadequate for rating purposes.  

In December 2009 the AMC requested from the Veterans Health 
Administration that VA afford the Veteran appropriate 
examinations.  That same month the AMC sent a letter to the 
Veteran informing him that a VA medical facility would be 
scheduling him for an examination in connection with his claim 
and would notify him of the date, time and place of the 
examination.  The letter also informed him that if he failed to 
report the claim could be denied.  

A January 8, 2010 report of telephone contact documents that the 
Veteran stated that he saw no purpose in attending an upcoming 
examination scheduled for January 15, 2010.  He explained that he 
believed the evidence of record was sufficient for VA to issue a 
decision.  The report of contact states that he was adamant about 
not attending the upcoming examination, which is his right.  The 
report concludes that his request was noted and the examination 
was canceled.  

The Veteran's response is a refusal to attend the examination and 
his reason for not attending, that he did not want to undergo the 
examination and that he believed the evidence of record was 
sufficient to decide his claim, is a failure to report for the 
examination without good cause.  The evidence of record was not 
sufficient to decide the claim, as cited above.  In any event, it 
is important for the Veteran to understand that the evidence of 
record only provided, overall, evidence against this claim.  

38 C.F.R. § 3.655 leaves the Board no choice but to deny the 
claim.  The Board cannot choose to ignore VA regulations.  
Therefore, the Board must deny the Veteran's appeal as to 
increased ratings for his service connected laparotomy scar and 
duodenal ulcer.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans 
Court held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

VA satisfied its duty to notify by letters sent to the Veteran in 
July 2005, March 2006, and July 2008.  Together, these letters 
informed the Veteran of the evidence necessary to substantiate 
his claims and of his and VA's respective duties in obtaining 
evidence.  The July 2008 letter informed the Veteran not only of 
the general requirements for substantiating his claims for 
increased ratings but of the criteria specifically applicable to 
the ratings assigned for his duodenal ulcer and laparectomy 
scars.  

Although the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the RO, the Veteran 
has had a meaningful opportunity to participate in the processing 
of his claims and the AMC readjudicated his claims in the March 
2010 Supplemental Statement of the Case, thus curing the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  The Board therefore finds that the Veteran has 
not been prejudiced by the timing defect.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA disability 
benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

If VA makes appropriate efforts to obtain relevant records 
identified by the claimant and is unable to obtain the records VA 
has a duty to provide the claimant with written or oral notice of 
that fact.  The notice must contain the identity of the records 
that VA was unable to obtain, an explanation of the efforts that 
VA made to obtain the records, and a description of any further 
actions VA will take regarding the claim and notice that the 
claimant is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Of record are the Veteran's service treatment records.  The RO 
has obtained VA treatment records.  In July 2008, the Veteran 
requested that VA obtain records of a 1975 surgery of the 
Veteran's stomach from Franklin Foundation Hospital, a 1973 or 
1974 evaluation of his stomach from the New Orleans Hospital, and 
pictures of his ulcers from the Dallas VA Hospital for a time 
period of 38 years.  The AMC requested records from Franklin 
Hospital and received a response in October 2009 that there were 
no such records in existence.  A response from The Southeast 
Louisiana Veterans Health Care System indicates that there are no 
records of 1975 treatment.  Added to the claims file were all 
available records from the Dallas Bonham VA Medical Center.  

Also of record is a February 2001 notice of award of supplemental 
security income from the Social Security Administration.  This 
notice informed the Veteran that the type of payment was 
"Individual - Disabled" and indicated that the application had 
been filed in December 1998.  Following the Board's June 2008 
remand, the AMC requested records from the SSA.  Of record is a 
report from November 2009 which documents that no records were 
available.  

The Board finds that the records which may have at one time been 
held by a Federal agency or department are no longer available 
and, given the responses just detailed, further efforts to obtain 
the records would be futile.  Notice as to the results of VA's 
efforts to obtain the requested records was provided to the 
Veteran in the March 2010 Supplemental Statement of the Case.  
That document also continued to deny the Veteran's claims.  
Although this does not precisely meet the requirements of 
38 C.F.R. § 3.159(e), the Board finds that there has been no 
prejudice to the Veteran from the discrepancy.  In this regard, 
the Veteran has not indicated that he has records from any of 
these institutions, and, indeed, if he did it would not follow 
that he would request VA to obtain the records.  As VA has asked 
for the records and has been supplied with available records and 
been informed that other records are not available, it follows 
that the Veteran's efforts to obtain records would produce no 
more fruitful results.  Most importantly, all of the records that 
the Veteran requested VA to obtain in 2008 were, by the Veteran's 
own annotations, related to his ulcer.  As he has refused to 
attend necessary examinations, even if the records were obtained 
the Board would be required to deny his claims for increased 
ratings.  Hence, the Board finds that no prejudice has resulted 
to the Veteran from any discrepancy in the notice required by 
38 C.F.R. § 3.159(e).  

As already explained, VA provided the Veteran with an examination 
as to his claims for increased ratings in 2006.  That examination 
was not adequate for rating purposes.  Pursuant to a June 2008 
remand from the Board, VA afforded the Veteran an opportunity for 
an adequate examination scheduled for January 2010.  The Veteran 
refused to attend that examination without good cause.  
Therefore, as to his increased rating claims, VA has fulfilled 
its duty to assist by providing medical examinations.  

VA has no duty to afford the Veteran examinations with regard to 
his claims for service connection for a right lower extremity 
disability and hypertension.  There is no evidence of an 
inservice event, disease, or injury, or of a chronic disease 
manifesting in an appropriate period of time.  Nor is there even 
an indication of an association between the Veteran's 
hypertension and right lower extremity disability and his 
service.  Hence, the duty to provide medical examinations has not 
been triggered in this case with regard to those claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


